DETAILED ACTION
This action is pursuant to the claims filed on October 7, 2022. Currently claims 15, 19-20 and 22-37 are pending with claims 15, 22, 27, and 31 amended, claims 1-14, 16-18, and 21 canceled, and claims 19, 23-26, and 32-34 withdrawn. Below follows a complete final action on the merits of claims 15, 20, 22, 27-31 and 35-37.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 20-22, 27-31 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,595,924. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a housing, support shaft, tube, and electrically conducting spring disposed around the tube, plurality of apertures, and a gas assisted effect. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 recites limitations drawn to reducing the diameter of the loop to cut tissue, but these limitations are already recited in Claim 15, Lines 19-21. Thus, claim 29 fails to further limit claim 15. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 20, 27-30, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al (US Patent No.: 7,806,894) in view of Vetter et al (US PGPUB: 2014/0309524).  
Regarding independent claim 15, Rosenblatt discloses an electrosurgical device (Figs. 1-16) comprising: 
a housing (2) having a longitudinal axis (see Fig. 1); 
a support shaft (1) having a proximal end attached to a distal end of the housing (see Fig. 1), the support shaft having a longitudinal axis substantially aligned with the longitudinal axis of the housing (see Fig. 1); and 
a flexible tube (3/4/11; interpreted as flexible as 6/4 bend and retract into the shaft, See Col. 4, Lines 46-49; see tube in Col. 5, Lines 30-37) disposed within the support shaft (Fig. 1), wherein at least a portion of the flexible tube is configured as a loop (Figs. 1-16; Col. 4, Line 28-30 “ring”) that extends from a distal end of the support shaft (Figs. 1-16), the loop including a plurality of apertures (Fig. 16: 10) disposed along a length of the flexible tube (Fig. 16); 
wherein the loop is configured to provide a gas assisted electrosurgical effect at each of the plurality of apertures when an inert gas flows through the flexible tube (Col. 5, Lines 35-36); and 
wherein the loop includes a diameter to be disposed over the tissue to be cut (See Fig. 5) and the loop is configured to be retracted into the support shaft to decrease the diameter of the loop to substantially encircle and contact the tissue to be cut (Col. 4, Lines 56-67 discuss retracting the loop that encircles and contacts tissue into the shaft in order to cut the tissue; See Figs. 5-10; claims 1, 12, 16). 
While Rosenblatt discloses a conductive portion for cutting tissue, Rosenblatt does not explicitly disclose an electrically conducting spring disposed around the flexible tube, the electrically conducting spring including a plurality of coils spaced apart from each other, where a spacing of the plurality of coils coincides with a spacing of the plurality of apertures; the electrically conducting spring is energized to cut and seal tissue; and the inert gas from each of the plurality of apertures enhances electrical discharges between the plurality of coils and the tissue. 
However, Vetter discloses an electrosurgical device (Figs. 1-2, 8, 10, 21: 13) comprising a flexible tube (Fig. 10: 31 “axial band element”; see flexibility in [0077] which discusses the tube as being bendable and retracted into the shaft, interpreted as flexible) disposed within the support shaft (Fig. 1, 10 display the tube 31 at least partially within tube 11; [0062], [0077], [0090]), wherein at least a portion of the flexible tube is configured as a loop (Fig. 1 and 10; [0075]) that extends from a distal end of the support shaft (Figs, 1 and 11; [0058]), the loop including a plurality of apertures (33; “fenestrations”) disposed along a length of the flexible tube (Fig. 10) and an electrically conducting spring (14, 13a; “helical components”; electrically conductive [0091]) disposed around the flexible tube (see Figs. 1a and 10), the electrically conducting spring including a plurality of coils spaced apart from each other (Fig. 10), where a spacing of the plurality of coils coincides with a spacing of the plurality of apertures (Fig. 10 displays a plurality of coils of spring 13a coinciding with a plurality of apertures 33). The electrically conducting spring is energized to cut and seal tissue ([0063], [0065], [0077]-[0078], [0091] refer to energizing the spring (i.e. helical portion) to cut tissue; [0065] “At least the helical portion of the cutting assembly 13 may be rotated and/or RF-energized; [0091] “Electrical connectors 73 conduct energy to helical components of cutting assembly 13”), the inert gas from each of the plurality of apertures enhances electrical discharges between the plurality of coils and the tissue ([0060], [0074], [0078], [0118] discuss delivering inert gases to create, assist, and enhance the surgical effect (i.e. an electrical discharge between the coils and the tissue). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loop of Rosenblatt to incorporate the electrically conducting spring disposed around the flexible tube, the electrically conducting spring including a plurality of coils spaced apart from each other, where a spacing of the plurality of coils coincides with a spacing of the plurality of apertures; the electrically conducting spring is energized to cut and seal tissue; and the inert gas from each of the plurality of apertures enhances electrical discharges between the plurality of coils and the tissue of Vetter. This configuration provides the benefit of the ability of the device to be “introduced through a very small skin incision, be easily visualized, easily (extremely low profile, streamlined introducer component) and precisely placed directly below and far enough away from the inferior surface of a targeted lesion, such that inferior clear margins are assured improves upon the most difficult part of a standard excisional procedure; namely ensuring clear and uniform inferior border margins” ([0059]). 
Regarding dependent claim 20, in view of the combination of claim 15, Vetter further discloses further comprising a positioning assembly (Fig. 20-21) configured to move the loop between an extended position and a retracted position ([0062], [0090] refer to the position assembly of Fig. 21 as extending/retracting cutter 13).
Regarding dependent claim 27, in view of the combination of claim 15, Vetter further discloses wherein the flexible tube includes a first tube (portion of tube 31 that forms within shaft 11 (see Fig. 1a)) and a second tube (portion of tube 31 that forms loop (see Fig. 1a)) and further comprising a gas manifold (Fig. 10 distal portion of 11) , the first tube including a first end and a second end (see Figs. 1a, 2, and 10 where the defined first tube includes a first and second end), the first end coupled to a gas input for receiving the inert gas (Figs. 1a, 2; [0060]) and the second end coupled to the gas manifold (see Fig. 1a, 2, 10 which displays the second end of the defined first tube coupled to the distal portion of 11), the gas manifold coupled to the second tube (See Figs. 1a, 2, and 10 where the gas manifold (distal portion of 11) is coupled to the second tube at lease at 34) and configured to cause the second tube to be formed into the loop (See Figs. 1a, 2, and 10; [0077]), wherein the inert gas received by the first tube is provided to the second tube via the gas manifold (See Figs. 1a, 2, and 10 where the gas received in the defined first tube is delivered to the defined second tube via the gas manifold (distal portion of 11); [0060], [0071]). 
Regarding dependent claim 28, in view of the combination of claim 27, Vetter further discloses wherein the first tube is configured to be drawn into the support shaft to draw the loop into the support shaft and decrease the diameter of the loop ([0062], [0090] refer to retracting cutter 13 (i.e. decreasing the diameter)). 
Regarding dependent claim 29, in view of the combination of claim 29, Rosenblatt further discloses wherein the diameter of the loop is decreased to remove the tissue from a patient (Col. 4, Lines 56-67 discuss retracting the loop that encircles and contacts tissue into the shaft in order to cut the tissue; See Figs. 5-10; claims 1, 12, 16). 
Regarding dependent claim 30, in view of the combination of claim 15, Vetter further discloses wherein each aperture (33) of the plurality of apertures is located at the approximate center between adjacent coils (coils of 13a) of the plurality of coils of the electrically conducting spring (see fig. 10).
Regarding dependent claim 35, in view of the combination of claim 15, Vetter further discloses wherein the plurality of apertures face away from the center of the loop ([0058], [0063], [0065], refer to the rotation of the cutting assembly 13, where the apertures are capable of facing away from the center when rotated, see also Fig. 10) such that the loop is configured to cut and seal the tissue by pushing the electrosurgical device onto the tissue (cutter 13 capable of being pushed to cut tissue).
Regarding dependent claim 36, in view of the combination of claim 15, Vetter further discloses wherein the plurality of apertures face toward the center of the loop ([0058], [0063], [0065], refer to the rotation of the cutting assembly 13, where the apertures are capable of facing toward the center when rotated, see also Fig. 10) such that the loop is configured to cut and seal the tissue by pulling the electrosurgical device while the tissue is disposed in the loop ([0069]).
Regarding dependent claim 37, in view of the combination of claim 15, Vetter further discloses wherein the plurality of apertures face a predetermined angle relative to a plane of the loop such the loop is used to plane down a surface of the tissue a layer at a time (See Fig. 10 where apertures are at a defined angle to the loop, where define 12 is capable of plane down on a surface of tissue).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al (US Patent No.: 7,806,894) in view of Vetter et al (US PGPUB: 2014/0309524), further in view of Kimura et al (US PGPUB: 2007/0112359). 
Regarding dependent claim 22, in view of claim 15, Vetter does not explicitly disclose further comprising a back stop disposed in and centrally aligned in the distal end of the support shaft, the loop being formed around the back stop, such that when the loop is retracted into the support tube the back stop makes contact with the tissue and prevents the tissue and the loop from entering the support tube.
However, Kimura discloses a snare/loop tissue cutting device (Fig. 31a-c; loop 98a) comprising a backstop (98b) disposed and aligned at the distal end of a support shaft (Fig. 31c; support shaft 20; [0231]). The loop is formed around the backstop (see Figs. 31a-c where loop 98a is formed around the backstop) and such that when the loop is retracted into the support tube the back stop makes contact with the tissue and prevents the tissue and the loop from entering the support tube ([0231], [0234]-[0235] discuss the backstop 98 b as preventing tissue and the loop (to some degree) from entering into the support shaft 20; note tissue is constricted when the loops narrows and thus it naturally follows the tissue makes contact with the backstop as the tube narrows; see also Fig. 31a-c). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the snare of Rosenblatt/Vetter to incorporate the backstop of Kimura. This configuration provides the benefit of control over the movement at the snare in order to constrict and treat tissue ([0235]), thereby increasing the accuracy.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al (US Patent No.: 7,806,894) in view of Vetter et al (US PGPUB: 2014/0309524), further in view of Smith et al (US PGPUB: 2014/0276911). 
Alternately, regarding dependent claim 27, in view of the combination of claim 15, Vetter further discloses wherein the flexible tube includes a first tube (portion of tube 31 that forms within shaft 11 (see Fig. 1a)) and a second tube (portion of tube 31 that forms loop (see Fig. 1a)) and further comprising a gas manifold (Fig. 10 distal portion of 11) , the first tube including a first end and a second end (see Figs. 1a, 2, and 10 where the defined first tube includes a first and second end), the first end coupled to a gas input for receiving the inert gas (Figs. 1a, 2; [0060]) and the second end coupled to the gas manifold (see Fig. 1a, 2, 10 which displays the second end of the defined first tube coupled to the distal portion of 11), the gas manifold coupled to the second tube (See Figs. 1a, 2, and 10 where the gas manifold (distal portion of 11) is coupled to the second tube at lease at 34) and configured to cause the second tube to be formed into the loop (See Figs. 1a, 2, and 10; [0077]), wherein the inert gas received by the first tube is provided to the second tube via the gas manifold (See Figs. 1a, 2, and 10 where the gas received in the defined first tube is delivered to the defined second tube via the gas manifold (distal portion of 11); [0060], [0071]).
Alternatively, Smith discloses a snare device (fig. 1C) comprising a first tube (110), second tube (102), and a manifold (106). A second end of the second tube (102) is coupled to the manifold (Fig. 1C displays distal end of 102 connected to the manifold). The first tube (110) is also coupled to the manifold (Fig. 1C) and is formed into a loop (Fig. 1C: 118). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the snare of Rosenblatt/Vetter to incorporate the manifold of Smith. This configuration provides the benefit of urging the tube into the desired loop shape ([0032]). Note, in light of the modification, it would naturally follow the inert gas supplied in Vetter through the first tube would be supplied to the second tube via the gas manifold connector of Smith. 
Regarding dependent claim 28, in view of the combination of claim 27, Vetter further discloses wherein the first tube is configured to be drawn into the support shaft to draw the loop into the support shaft and decrease the diameter of the loop ([0062], [0090] refer to retracting cutter 13 (i.e. decreasing the diameter)). 
Regarding dependent claim 29, in view of the combination of claim 28, Rosenblatt further discloses wherein the diameter of the loop is decreased to remove the tissue from a patient (Col. 4, Lines 56-67 discuss retracting the loop that encircles and contacts tissue into the shaft in order to cut the tissue; See Figs. 5-10; claims 1, 12, 16). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al (US Patent No.: 7,806,894) in view of Vetter et al (US PGPUB: 2014/0309524), further in view of Denen et al (US Patent No.: 5,400,267). 
Regarding dependent claim 31, in view of claim 15, Vetter further discloses further comprising a connector (Fig. 8) that connects the electrically conducting spring to an electrical energy source ([0071]) and the flexible tube to a gas source ([0060], [0071]), but does not explicitly disclose the connector including a memory device that stores an impedance value of the electrically conducting spring.
However, Denen discloses a connector for a medical instrument containing a memory that stores information relating to the device (Col. 4, Lines 60-68), including impedance values (Col. 3, Lines 25-30; capable of storing an impedance value of a spring). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Rosenblatt/Vetter to incorporate the connector of Denen. This configuration provides the benefit of automatically setting the operating parameters (Col. 2, Lines 31-39), thereby increasing the efficiency of the device. 
Response to Arguments
Applicant’s arguments filed October 7, 2022, have been fully considered. 
Regarding independent claim 15, Applicant argues the references of record do not disclose or suggest an electrosurgical device including a flexible tube that includes a diameter that “substantially encircles” the tissue to be cut because Vetter “at most” discloses a semi-circle  that affects “half of the target tissue” (p. 8-9, Remarks). This is not persuasive. As outlined above, such limitation is now rejected using Rosenblatt which discloses a loop with a diameter that substantially encircles tissue. 
Regarding dependent claim 22, Applicant argues Kimura does not disclose the claimed backstop as the stopper 98b does not come in contact with the tissue nor is there a mechanism to prevent the snare 98a from being totally withdrawn through hole 98d of the stop into the introducer 20 (Remarks, p. 10). This is not persuasive. Examiner first notes to Applicant the claim does not require that the backstop prevents the snare from entering the tube at all points in time nor does the claim preclude that the snare can never totally enter into the support shaft. Thus, as broadly claimed, Kimura discloses the stopper 98b prevents a portion of the loop, as least to some degree, as the loops narrows, from entering into the support shaft 20. Further, while Applicant claims there is no contact between the tissue and the stopper, this is not persuasive. It naturally follows that as the loop is narrowed to constrict tissue, the tissue contacts the distal end of the stopper as the loop is pulled into the stopper. At the very least, the stopper indirectly contacts the tissue via the loop. Thus, Kimura does disclose each and every limitation of claim 22. 
Examiner notes Applicant has not provided any additional arguments for any dependent claims and thus the rejection of those claims are tenable for at least the same reason as outlined above with regards to claim 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794